Citation Nr: 0630292	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lower back disability, to include low back pain of muscular 
origin secondary to chronic myositis.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the veteran's service-
connected lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to March 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 2003 of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs.  In that decision, the RO granted the 
veteran's request for an increased evaluation and raised his 
back disability rating from 10 percent to 40 percent.  The RO 
also denied the veteran's request for service connection for 
a psychiatric disorder.  The veteran was notified of the 
action and he has appealed to the Board claiming that service 
connection should be granted and that an evaluation in excess 
of 40 percent should be assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).

After the veteran was released from active duty, he remained 
active with the military through service in the US Army 
Reserves.  On two different occasions, the veteran has 
informed the RO that he had such service and the veteran has 
insinuated that he still performs reserve duty.  A review of 
the veteran's claims folder indicates that despite this 
notification, the RO has not attempted to confirm the 
veteran's dates of service nor has it requested any of the 
veteran's reserve service medical records.  These records are 
important because they may note periods of treatment for 
either the veteran's back disability or his claimed 
psychiatric condition.  

Since the VA has been given notice that the veteran has 
military records that may not be in the claims folder, those 
records must be obtained and associated in the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
Thus, the claim must be returned to the RO for the purpose of 
obtaining those service records.  Once those records have 
been obtained and reviewed by the RO, the RO has a duty to 
notify a claimant of information or lay or medical evidence, 
in addition to the obtained military medical treatment 
records, is necessary to substantiate a claim and to indicate 
what portion of the information or evidence is to be provided 
by the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).

The Board also concludes that another orthopedic examination 
should be accomplished in order to ascertain the current 
nature and severity of the veteran's service-connected lower 
back disability.


The veteran has also asked that service connection be granted 
for a psychiatric disorder.  The veteran has stated that as a 
result of the pain and discomfort he suffers from as a result 
of his back disorder, he experiences depression and anxiety.  
A review of the veteran's claims folder indicates that a 
physician has not examined the veteran in order to determine 
whether the veteran is actually suffering from said 
condition.  The Board believes the veteran should undergo a 
psychiatric examination in keeping with the requirements of 
the VCAA and in order to obtain medical evidence with respect 
to this claim.  See 38 U.S.C.A. § 5103A (West 2002).


Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
actions:

1.  The AMC should contact the veteran 
and confirm his previous statements 
regarding his service in the US Army 
Reserves.  The AMC should specifically 
ask that the veteran furnish his dates of 
service along with the unit or units he 
has served with.  Once this information 
has been obtained, the AMC should attempt 
to verify, through official channels, the 
veteran's periods of service in US Army 
Reserves.  Each of the 
agencies/units/organizations contacted 
should be asked to confirm the veteran's 
periods of active duty for training and 
inactive duty training service, and to 
provide copies of any and all personnel 
and medical records.  Of particular 
interest are any and all of the veteran's 
annual medical examinations.  All records 
and other relevant information are to be 
made part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

2.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for orthopedic and psychiatric 
examinations.

a.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo an 
orthopedic examination in order to 
determine the nature and severity of his 
lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  The 
orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

b.  The AMC should also schedule the 
veteran for a psychiatric examination to 
evaluate his claimed mental disorder.  
The claims folder and this remand are to 
be made available to the examiner before 
the examination, and the examiner is 
asked to express an opinion concerning 
whether the veteran suffers from the 
claimed disability (depression), and, if 
so, the etiology of the claimed disorder.  
The examiner is requested to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury or the 
veteran's military service in general or 
to a service-connected disability (such 
as his back disorder).

3.  The AMC should then readjudicate the 
claims.  The veteran and his 
representative should then be provided an 
SSOC, if appropriate.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


